                Case 2:20-cv-01740-RSL Document 17 Filed 02/17/21 Page 1 of 1




 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7   ROBERT KESSLER,
                                                         Case No.: 2:20-cv-1740-RSL
 8                 Plaintiff,
                                                         ORDER GRANTING CARMELO
 9         v.                                            TERRANA, ARTHUR TERRANA,
                                                         MARY KIRCHNER, AND GINA
     CARMELO TERRANA, ARTHUR                             TERRANA’S UNOPPOSED
10
     TERRANA, MARY KIRCHNER, GINA                        MOTION FOR AN EXTENSION
     TERRANA, and THINKING MAN’S L.L.C.,                 OF TIME TO ANSWER OR
11
                                                         OTHERWISE RESPOND TO THE
                   Defendants.                           FIRST AMENDED COMPLAINT
12

13

14
            THIS MATTER having come before the Court on Defendants Carmelo Terrana, Arthur
15
     Terrana, Mary Kirchner, and Gina Terrana’s (collectively, the “Individual Defendants”)
16
     Unopposed Motion for an Extension of Time to Answer or Otherwise Respond to the First
17
     Amended Complaint, the Motion is GRANTED and it is hereby ORDERED THAT:
18
            The Individual Defendants shall have until March 24, 2021 to answer or otherwise respond
19
     to the First Amended Complaint.
20
            Dated this 17th day of February, 2021.
21

22
                                                Robert S. Lasnik
23                                              United States District Judge
24
     ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR AN                      STOKES LAWRENCE, P.S.
                                                                               1420 FIFTH AVENUE, SUITE 3000
     EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO THE                 SEATTLE, WASHINGTON 98101-2393
                                                                                        (206) 626-6000
     FIRST AMENDED COMPLAINT - 1
     (2:20-cv-1740-RSL)
